PER CURIAM.
The general contractor, who was made a party to this mortgage foreclosure because he filed a claim of lien, appeals from a final decree in behalf of the mortgagee. We have read the transcript and considered the briefs and conclude that the trial judge did not commit reversible error in determining from the evidence that the mortgage was in default and that the plaintiff was not estopped to foreclose.
Affirmed.
WALDEN, C. J., McCAIN, J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.